Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.  Claim 1 is amended; claim 5 is cancelled; and claims 7-12 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-4 and 6-12 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al (US 2016/0312040 A1).
Prior to setting forth the rejection, it is noted that the recitation of "photomodifiable" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose, capable of undergoing modification, or intended use which is not seen to result in any structural difference between the instantly claimed invention and Qiu et al and hence the preamble fails to limit the claim. MPEP 2111.02.
Regarding claim 1, Qiu et al disclose a polymer comprising a poly(alkylene oxide) group and a hydrolysable silane group (abstract).  The polymer comprises at least one divalent group B represented by formula - 
    PNG
    media_image1.png
    72
    243
    media_image1.png
    Greyscale
 (paragraph 0049) and at least one divalent group C represented by formula - 
    PNG
    media_image2.png
    61
    226
    media_image2.png
    Greyscale
 (paragraph 0051).  See examples (Table 1), wherein the polymer comprises AM4 (i.e. ɣ-methacryloxypropyltrimethoxysilane (paragraph 0162) and reads on component B having a trialkoxysilyl group) and AM3 (i.e. methoxy polyethylene glycol monomethacrylate (paragraph 0161)).
Qiu et al differ with respect to the unit comprising poly(alkylene oxide) group, silent with respect to molar ratio of component A: component B, and properties.
However, regarding unit comprising poly(alkylene oxide) group, Qiu et al in the general disclosure teach that the polymer comprises at least one divalent group B represented by formula - 
    PNG
    media_image3.png
    66
    243
    media_image3.png
    Greyscale
 (paragraph 0049) wherein R1 is H or methyl (paragraph 0056), X independently represents a divalent group such as carbonylamino (i.e. C(=O)-NH) (paragraph 0058), L2 represents divalent organic linking group such as CH2O (paragraph 0066), k represents an integer from 1 to 4, f represents an integer from 3 to 200 (paragraph 0050), and R2 represents H or alkyl group having 1 to 18 carbon atoms (paragraph 0057).  Therefore, in light of the teachings in general disclosure of Qiu et al, it would have been obvious to one skilled in art prior to the filing of present application to use any of the divalent group B including the one wherein X is –(C=O)-NH (i.e. carbonyamino) and L2 = CH2O, absent evidence to the contrary.
Regarding molar ratio of component A: component B, weight ratio of at least one group B: said at least one group C is 1:99 to 90:10 (paragraph 0153) which overlaps with the ratio of component A: component B in present claims.  While it is recognized that the claims recite molar ratio, the weight ratio of the least one group B: said at least one group C, in Qiu et al, is so broad, one skilled in art would have a reasonable basis to expect the weight ratio, in Qiu et al, to overlap with the molar ratio of component A: component B, absent evidence to the contrary.
Regarding properties, given that copolymer, of Qiu et al comprises component A and component B, of present claims in presently claimed molar ratio, is cured by UV radiation and can contain reduced amount of cells (i.e. microorganisms) attached to the surface layer (see Table 3 and paragraphs 0171-0173), one skilled in art would have a reasonable basis to expect polyethylene glycol moiety in the polymer, of Qiu et al, to be cleaved by irradiation with an ultraviolet light having a wavelength from 300 to 400 nm and be modified to allow adherence of cells, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 2, see examples (Table 1) wherein the polymer comprises AM4 (i.e. ɣ-methacryloxypropyltrimethoxysilane (paragraph 0162)).
Regarding claims 3 and 4, ɣ-methacryloxypropyltrimethoxysilane is represented by formula:  
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(i.e. reads on component B of formula 2 in present claim 4, wherein R3 = methyl; R4 is an alkylene group having 3 carbon atoms; R5, R6 and R7 are each C1 alkyl; and trialkoxysilyl group is attached to the end of polymer chain in present claim 3).

Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

The rejections under 35 U.S.C. 112(a) and 103 as set forth in paragraphs 7-8, of office action mailed 12/14/2021, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 7 below).

Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive.  Specifically, general thrust of applicant’s argument is that essential monomer in claim 1 is represented by formula: 
    PNG
    media_image5.png
    104
    327
    media_image5.png
    Greyscale
and comprises a divalent group -C(=O)-NH-CH2-O-CH2-CH2-O- because n is at least 1. The amide methylol structure moiety in the divalent group is the target of UV light-induced cleavage, and a cleavage occurs between the methylene moiety and oxygen atom in the amide methylol structure.  Qiu is directed to a perfluorinated curable composition and the most relevant aspect of Qiu to claim 1 has the formula:
    PNG
    media_image6.png
    75
    294
    media_image6.png
    Greyscale
 wherein L2 represents a covalent bond or divalent linking group, k is an integer of from 1 to 4, R2 independently represents H or an alkyl group having from 1 to 18 carbon atoms, f represents an integer from 3 to 200, X represents a covalent bond or a divalent linking group and numerous options for X are listed.  Qiu neither discloses any specific examples that contain the -C(=O)-NH=CH2-O-CH2-CH2-O- nor provide guidance for selecting the variables necessary to reach the structure required by present claim 1.
In response, exemplary embodiment in Qiu includes a polymer comprising methoxy polyethylene glycol monomethacrylate having a Mn of 350 g/mol (i.e. R2 is alkyl group having 1 carbon atom, “f” falls within the range of 1 to 30 in present claims, R1 is methyl group, and “k” is 2 (i.e. CH2-CH2O)).  Qiu et al explicitly teach that X includes carbonylamino (i.e. C(=O)-NH) (paragraph 0058) and L2 represents divalent organic linking group such as CH2O (paragraph 0066).  Hence, applicant arguments are not persuasive.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764